DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species 1 (Figs. 1-23, 57 and 58), claims 46-55, in the reply filed on 06 April 2022 is acknowledged.

Specification
3.	The disclosure is objected to because of the following informalities:
	Paragraph [0170], line 6, it appears “221” should read — 2211 --.
Paragraph [0170], line 8, it appears “221” should read — 2211 --.
Paragraph [0170], line 9, it appears “2111” should read — 22111 --.
Paragraph [0170], line 16, it appears “221” should read — 2211 --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 46-51 and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan 2006-158814 (hereinafter Kamata et al.).
	As for claim 46, Kamata et al. discloses in Figs. 3 and 4, for example, a fixed terminal or base station 16 comprising: a base station body defined by cleaning tank 21 (paragraph [0027]), the base station body 21 is configured to connect with a drain pipe (see pipe/line drawn between outlet of cleaning tank 21 and pump 33 or pipe/line drawn between pump 33 and tank 32 for storing liquid after cleaning in Fig. 3) to discharge dirty fluid after cleaning through the drain pipe (paragraph [0027]). It is noted that claim 46 recites limitations in the alternative (“and/or” on line 4).
	As for claim 47, wherein the base station further comprises a mop member cleaning device (can be convex portions 22 and/or by cleaning liquid; paragraphs [0027] and [0028]) for cleaning the mop member of the cleaning robot (Figs. 1 and 2; it is also noted that claim 46 is written in the alternative and the drain part of claim 46 includes no mention of a cleaning robot). 
As for claim 48, wherein the mop member cleaning device (also) comprises a cleaning notch defined by the recessed area/space of cleaning tank 21 (Fig. 4) configured for accommodating the mop member during a process of the mop member cleaning device cleaning the mop member, and providing a containing space for cleaning liquid (Fig. 4).
As for claim 49, wherein the mop member cleaning device (also) comprises: a fluid inlet structure 28 connected with the cleaning notch and configured for conducting the cleaning liquid to enter the cleaning notch (Fig. 4; paragraph [0027]); and a fluid discharge structure (see opposite end from inlet 28 of cleaning tank 21 in Fig. 4) connected with the cleaning notch and configured for conducting the cleaning liquid after cleaning the mop member to be discharged outside of the cleaning notch (Fig. 3).
As for claim 50, wherein the drain pipe is connected with the cleaning notch through the fluid discharge structure to collect the dirty fluid after cleaning the mop member (Figs. 3 and 4 and as explained in claims 46 and 49 above). It is noted that claim 50 recites limitations in the alternative (“and/or” on line 3).
As for claim 51, wherein the fluid inlet structure 28 is disposed in the cleaning notch; and/or, the fluid discharge structure is disposed in the cleaning notch (Figs. 3 and 4). It is noted that claim 50 recites limitations in the alternative (“and/or” on line 2).
As for claim 54, Kamata et al. discloses a cleaning robot system (Figs. 1-4; paragraphs [0001] and [0019]), comprising a self-propelled cleaner or cleaning robot 1 (Figs. 1 and 2) and a base station according to claim 46 (see claim 46 above), wherein the cleaning robot 1 s arranged independent to the base station 16 and configured for cleaning a floor surface (Figs. 1-4).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 52, 53 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata et al.
	As for claim 52 reciting wherein the mop member cleaning device comprises two fluid inlet structures, and the two fluid inlet structures are arranged in the cleaning notch, it is noted that Kamata et al. already teaches provision of two separate cleaning liquid tanks 26, 27 (tank 26 for cleaning water and tank 27 for cleaning liquid; paragraph [0027]) with separate controlling valves 30, 31 for controlling flow into the cleaning notch and would be well within the capabilities of one skilled in the art to have designed such an arrangement of two fluid inlet structures arranged in the cleaning notch for improved or more accurate control/monitoring/mixing of the separate water and cleaning liquid flows. The limitation that the inlets are symmetrically arranged with respect to a central axis of a width direction of the base station body would also entail a mere design choice and for optimum flow paths (Figs. 3 and 4).
	As for claim 53 reciting wherein the fluid discharge structure is disposed between the two fluid inlet structures, and the two fluid inlet structures are symmetrically arranged with respect to the fluid discharge structure, similar as for claim 52 above, such feature would also entail a mere design choice and for optimum flow paths (Figs. 3 and 4).
	As for claim 55 reciting further comprising a control device configured to control the mop member to rotate at a lower rotation speed for a period of time after the cleaning of the mop member is finished, and then control the mop member to accelerate the rotation speed, Kamata et al. specifically teaches that efficient cleaning of the cleaning tool 12 can be performed and a cleaning tool motor can be provided as a means for rotationally driving the cleaning tool in which case the rotation speed of the cleaning tool motor can be switched and cleaning is performed when cleaning the floor and after returning to the fixed terminal (base station 16) and “it is possible to set the rotation speed of the cleaning tool motor to an appropriate speed when cleaning the tool” (paragraph [0013]; there is also a control unit recited in paragraph [0009]). Thus given the teaching of Kamata et al. (Kamata et al. is capable of performing the intended function (speeds)), it is well within the capabilities of one skilled in the art to carry out the specific controlling of the mop member to rotate at a lower rotation speed for a period of time after the cleaning of the mop member is finished, and then control the mop member to accelerate the rotation speed, for optimum/efficient centrifugal drying of the mop member. Kamata et al. also addresses the specific problem of the instant application in preventing excessive moisture or unnecessary wetness of the mop member after cleaning of the mop member is completed (paragraph [0012]).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Konandreas et al., Romanov et al. and Damrath et al. are pertinent to a cleaning robot with base station arrangement.


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723